       Case 2:20-cv-03422-HB Document 37 Filed 12/22/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PHILLIP PERDUE                        :             CIVIL ACTION
                                      :
             v.                       :
                                      :
CITY OF PHILADELPHIA, et al.          :             NO. 20-3422


                               MEMORANDUM

Bartle, J.                                          December 22, 2020


          Plaintiff Phillip Perdue brings suit against the

following defendants under 42 U.S.C. § 1983: the City of

Philadelphia; Blanche Carney; Michelle Farrell; Siddharth

Sagreiya, M.D.; Susamma Varghese, R.N.; Constance Ori Chisom,

C.R.O.; Bang Quang, R.N.; Sigy George, C.R.N.P.; L. Jenes; the

Montgomery County Department of Corrections; Julio A. Algarin;

Corporal Baker; Corrections Officer Colbreath; and the Delaware

County Department of Corrections.1        Plaintiff claims that

defendants violated his constitutional rights under the Eighth

and Fourteenth Amendments with respect to his medical care while

he was a pre-trial detainee in Philadelphia, Montgomery County,

and Delaware County.




1.   On September 10, 2020, this court issued an order
permitting plaintiff to amend his complaint to designate
defendant Delaware County Department of Corrections as GEO
Secure Services, LLC.
      Case 2:20-cv-03422-HB Document 37 Filed 12/22/20 Page 2 of 4



          Before the court is the motion of defendants

Montgomery County Department of Corrections, Julio Algarin,

Corporal Baker, and Corrections Officer Colbreath (“the MontCo

defendants”) and the motion of defendant GEO Secure Services,

LLC (“the DelCo defendant”) to dismiss plaintiff’s complaint for

failure to state a claim under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

                                  I.

          When considering a motion to dismiss for failure to

state a claim under Rule 12(b)(6), the court must accept as true

all well-pleaded factual allegations in the complaint and draw

all reasonable inferences in the light most favorable to the

plaintiff.   See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233

(3d Cir. 2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59,

64 (3d Cir. 2008).   We must then determine whether the pleading

at issue “contain[s] sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                  II.

          The MontCo defendants move to dismiss plaintiff’s

claims brought under the Eighth Amendment.       The Eighth Amendment

only applies after there has been a formal adjudication

following due process of the law and does not apply to pre-trial

                                  -2-
         Case 2:20-cv-03422-HB Document 37 Filed 12/22/20 Page 3 of 4



detainees.    See Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 581 (3d Cir. 2003).       Rather, the due process clause of the

Fourteenth Amendment provides protections to pre-trial detainees

such as plaintiff.      Id.   As plaintiff in this action has brought

his claims under both the Eighth Amendment and the Fourteenth

Amendment, we will allow this matter to proceed as pleaded under

the Fourteenth Amendment.       All claims under the Eighth Amendment

will be dismissed.

            In addition, the MontCo defendants explain in their

motion to dismiss that plaintiff has incorrectly sued the

Montgomery County Department of Corrections which is not a legal

entity with the capacity to be sued.         However, the MontCo

defendants agree to the substitution of the County of Montgomery

as the proper legal entity rather than the Montgomery County

Department of Corrections.       Plaintiff likewise agrees to this

substitution in his opposition to the MontCo defendants’ motion

to dismiss.     As such, this court will dismiss the Montgomery

County Department of Corrections as a defendant, and the County

of Montgomery will be substituted as a named defendant in its

stead.

            The MontCo and DelCo defendants raise additional

arguments that plaintiff has failed to state claims for relief

against them.     The court disagrees.      Plaintiff has pleaded

sufficient factual allegations in the complaint to withstand a

                                     -3-
       Case 2:20-cv-03422-HB Document 37 Filed 12/22/20 Page 4 of 4



motion to dismiss and allow discovery to proceed.         See Spruill

v. Gillis, 372 F.3d 218 (3d Cir. 2004); Durmer v. O’Carroll, 991

F.2d 64 (3d Cir. 1993).     The court, of course, expresses no

opinion as to whether plaintiff can succeed on the merits.

          The motion of the MontCo defendants to dismiss claims

under the Eighth Amendment will be granted.        The motion to

dismiss the Montgomery County Department of Corrections will

also be granted, and the County of Montgomery will be

substituted as a defendant in its place.        The motions to dismiss

will otherwise be denied.2




2.   GEO Secure Services, LLC does not move to dismiss
plaintiff’s Eighth Amendment claims.
                                   -4-
